Citation Nr: 1020436	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  09-05 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 20 percent for pulmonary 
tuberculosis (PTB).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1953 to May 1956.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2008 
rating decision by the Reno, Nevada Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 0 percent 
rating for the PTB.  A December 2008 Decision Review 
Officer's Decision increased the rating to 20 percent, 
effective December 13, 2007 (the date of claim).  The Veteran 
has not disagreed with the effective date of the increase.  
Because the increased rating is less than the maximum 
possible under applicable schedular criteria (and since the 
Veteran continues to express dissatisfaction with the 
rating), the appeal continues.  See AB v. Brown, 6 Vet. App. 
35 (1993).  In February 2010, a videoconference hearing was 
held before the undersigned; a transcript of the hearing is 
associated with the claims file.  At the hearing, the 
undersigned granted the Veteran's request to hold the case in 
abeyance 60 days for the submission of additional evidence.  
That period of time lapsed; no additional evidence was 
received.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

At the February 2010 videoconference hearing, the Veteran 
indicated that he had upcoming scheduled (in April 2010) VA 
treatment for his PTB.  He also advised that he was last seen 
by VA for pulmonary disability approximately a month and a 
half prior (i.e., in early January 2010).  He testified that 
a VA physician had indicated that his shortness of breath was 
due to PTB (and not to his nonservice-connected hypertension, 
as found on November 2009 VA examination).  The Veteran's VA 
treatment records associated with the claims file encompass 
records only through December 2009.  Thus, the Board is on 
notice that there is outstanding evidence that is likely 
pertinent and is constructively of record.  Such evidence 
must be secured for association with the record.   
The record shows that the Veteran began receiving Workman's 
Compensation benefits in December 2007 (the basis for the 
award not noted).  The complete records of the evaluations 
and treatment he received in connection with the award may be 
pertinent (and perhaps critical) evidence in the matter at 
hand.  As they are outstanding, they must also be secured.  

Furthermore, the record contains September 2008 private 
treatment records from St. Rose Dominican Hospital that 
include chest X-ray reports and show a diagnosis of severe 
emphysema.  Records of the treatment/evaluation the Veteran 
received when the X-rays were ordered are not associated with 
claims file, but are also outstanding, and likely pertinent, 
evidence that must be secured.  

[The Veteran is advised that where evidence requested in 
connection with a claim for increase is not furnished within 
one year of the request, the claim will be considered 
abandoned.  38 C.F.R. § 3.158(a).  He is further advised that 
if VA is unable to secure private records of his treatment, 
it is ultimately his responsibility to ensure that such 
records are received.]

The Board also notes that in March 2009, the RO requested all 
Social Security Administration (SSA) records, and that such 
records were unavailable.

Staged ratings may be appropriate in a claim for increase 
when the factual findings show distinct time periods when the 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
identify all sources of treatment or 
evaluation he has received for pulmonary 
disability (and in particular PTB) since 
December 2006 (and to provide releases 
necessary for VA to secure reports of 
private evaluation or treatment).  Of 
particular interest are any and all 
records pertaining to his award of 
Workman's Compensation beginning in 
December 2007; all records of the 
evaluation or treatment he received when 
the X-rays taken in September 2008 at St. 
Rose Dominican Hospital were ordered (and 
emphysema was diagnosed); and records of 
any (and all) VA evaluation or treatment 
(to specifically include in January and 
April 2010) since December 2009.  The RO 
should obtain complete clinical records of 
all such treatment and evaluation (those 
not already secured) from the sources 
identified by the Veteran.  If any private 
source identified does not respond to the 
RO's request for records, the Veteran and 
his representative should be so notified, 
and advised that ultimately it is his 
responsibility to ensure that private 
records sought are secured.  (If any 
records received suggest there are 
additional pertinent records outstanding, 
the RO should arrange for follow-up 
development for such records).  

2.  The RO should arrange for any further 
development suggested by the results of 
that sought above (to include arranging 
for another examination, if indicated).  
Any examination ordered must include the 
examiner's distinguishing between 
symptoms/impairment due to the service 
connected PTB from any symptoms/impairment 
due solely to any co-existing nonservice-
connected pulmonary disability.  Then the 
RO should readjudicate this claim.  If it 
is not granted to the Veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

